United States Court of Appeals
                       For the First Circuit

No. 21-1335

                   JOSE PEDRO SANTOS FARIA BARROS,

                             Petitioner,

                                 v.

         MERRICK B. GARLAND, United States Attorney General,

                             Respondent.


                            ERRATA SHEET

     The opinion of this Court issued on April 19, 2022 is amended
as follows:

       On the coversheet, replace " SangeYeob Kim" with "SangYeob
Kim"